Citation Nr: 1529394	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-03 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for hypertension and entitlement to a rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are coronary artery disease, rated at 60 percent; diabetes mellitus, rated at 10 percent; PTSD, rated at 50 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated as noncompensable.  As such, the minimum schedular criteria for TDIU are met.

2.  Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected peripheral neuropathy of the lower extremities and PTSD preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id. 

Service connection is currently in effect for coronary artery disease, rated at 60 percent; diabetes mellitus, rated at 10 percent; PTSD, rated at 50 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated as noncompensable.  The combined evaluation for all of the Veteran's service-connected disabilities is 90 percent.  As such, the minimum schedular criteria for TDIU are met.

The Veteran indicated on his VA Form 21-8940 that he had a high school education and no additional training.  The VA Form 21-8940 reflects that the Veteran stopped working in 1998, and that he was employed as a roper and a supervisor.  

An April 2011 VA examination report notes that the Veteran's diabetes precludes him from walking for long periods of time without rest.  The examiner stated that the Veteran's usual occupation is not affected by his service-connected conditions.  It was noted that the Veteran's usual occupation was "hard wire."  

An April 2011 VA mental health examination report reflects that the Veteran has not worked in five years.  He had been working as a stock person and in customer service for eight months.  He also worked in a hardware store one day per week and had trouble interacting with others.  He reported that he was then currently unemployed.  He stated that this is mostly due to his PTSD because he has difficulty interacting with others; he is easily irritated.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  

An April 2014 private individual unemployability assessment reflects that the Veteran's claims file was reviewed and the Veteran was interviewed.  The private vocational consultant reviewed and described in detail certain medical records in the claims file, including records about the Veteran's diabetes and peripheral neuropathy (which results in impairment in walking) and his occupational impairment from the service-connected PTSD.  It was noted that the Veteran graduated from high school.  After service discharge he took a few college classes but did not accumulate enough credits to even complete one year.  He then got a job at Roper Corporation, a manufacturer of stoves/appliances, where he eventually worked his way up to supervisor of the enameling department.  He was forced to stop working in 1999 due to his bilateral foot neuropathy and his PTSD (irritability).  The authoring vocational consultant opined that given the Veteran's minimally skilled work which was limited to manufacturing appliances, he has not acquired any transferable job skills which he could use to secure alternate employment.  He had two unsuccessful attempts at employment after he left the Roper Company.  He tried being a handyman but made "no money" and had to stop after two months due to leg pain and his irritability.  He also worked as a clerk at a local ACE Hardware store.  However, he had to quit after a few months due to leg pain and irritability; he had difficulty dealing with the stress of working with the local public.  The examiner opined that these attempts at employment did not constitute gainful employment.  

The vocational consultant noted that the Veteran experiences constant bilateral leg pain rated at 6/10 in severity.  The pain often spikes to 8/10 in severity.  The foot pain is so bad that the Veteran cannot sleep well and is very fatigued during the day.  The Veteran's feelings of isolation (PTSD) are exacerbated by his inability to go out and walk with his wife due to his foot pain and shortness of breath (peripheral neuropathy and coronary artery disease).  The examiner opined that the Veteran has been totally occupationally impaired since 1999 due to his peripheral neuropathy pain and PTSD.  The examiner opined that the Veteran's occupational story is credible and consistent, and that his stable work history for almost 30 years prior to his unemployment in 1999 underscore his consistency and credibility.   

The Board finds that because the Veteran has difficulty walking and standing due to his bilateral lower extremity peripheral neuropathy and has severe irritability due to his PTSD, which are the result of service-connected disabilities, he is not substantially and gainfully employable.  Considering his background and education, his skills and his work history, the Board finds that these Veteran's service-connected disabilities, in combination, affect him in such a way that he is precluded from performing either sedentary or physical work.  Although the April 2011 VA examiner found that the Veteran's service-connected disabilities do not affect his employability, the January 2014 examiner opined that the Veteran's peripheral neuropathy of the lower extremities and his PTSD preclude him from substantially gainful employment.  The Board finds that the private medical opinion is substantiated by the Veteran's statements and medical evidence of record.

In light of the above, the Board determines that the competent evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due to service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted.


ORDER

Entitlement to TDIU is granted.


REMAND


In an August 2013 statement, the Veteran indicated that his PTSD had worsened.  The most recent VA examination of record is dated in April 2011.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Therefore, a remand for a new examination is warranted.

The Veteran has not undergone a VA examination in conjunction with his claim of entitlement to service connection for hypertension.  He is service-connected for coronary artery disease and diabetes mellitus and has asserted that his hypertension may be secondary to either of these disabilities.  As such, a remand for an examination is warranted.

The Veteran receives medical treatment through VA.  The most recent VA treatment records are dated in September 2011.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from September 2011 to the present and associate them with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his PTSD.  The examiner must review the claims file and the report should note that review.  The examiner should provide a GAF score.  All signs and symptoms of the Veteran's service-connected PTSD should be reported in detail. 

The examiner must provide a complete rationale for any stated opinion.

3.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of the Veteran's hypertension.  The examiner must review the claims file, to include any additional records obtained on remand.  The examiner is requested to provide an opinion as to the following:

Is it at least as likely as not that hypertension is aggravated by (permanently worsened in severity beyond the natural progression of the disorder) the service-connected diabetes mellitus, type II, or the service-connected coronary artery disease?  

The examiner must also opine as to whether it is at least as likely as not that hypertension is related to active service, to include his conceded exposure to herbicides. 

The rationale for all opinions offered must be provided.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


